Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 12/20/2019 in which claims 23-44 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 37, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saccomanno et al (US 2005/0195605 A1).
As to claim 23, Saccomanno discloses an optical detector (100) for particles, comprising: (See Abstract ¶0029; Fig. 1).
 a channel (20) configured to receive a fluid comprising at least one particle and to receive at least one incident light ray; (See Abstract ¶0029; Fig. 1).
The term “channel” is met by the term “flow tube”.
a detection system comprising a plurality of photodetectors (60, 70, 80), each photodetector being configured to receive light rays coming from the channel (20) and diffused by the at least one particle; and (See ¶0029, ¶0034; Fig. 1).

an angular filtering system (not shown) comprising a plurality of angular filtering devices each associated with a photodetector (60, 70, 80) of the plurality of photodetectors, each angular filtering device being configured to angularly filter the light rays coming from the channel (20) before reception thereof by the photodetector with which it is associated. (See ¶0004 Lines 13-15, ¶0034 Lines 15-18, ¶0037 Lines 9-11,; Fig. 1).
The filters are placed between a radial collimator (10) and the photodetectors (60, 70, 80) which are connected to morphing elements (33-35, 38-39, 42-43) respectively. The elements are placed around the radial collimator in a circular fashion; therefore, the filter system will be placed at different angles.
As to claim 37, Saccomanno discloses the optical detector (100), further comprising a light source (50) configured to emit the at least one incident light ray through the channel (20). (See ¶0029; Fig. 1, 4a)
As to claim 40, Saccomanno discloses a system comprising at least one optical detector (100), wherein the system is chosen from among; a fire alarm system, a fire detection system, a system for analyzing the quality of a fluid such as air or water, a pollution alarm system, an explosive-powder detection system, and a microbiological-species detection system. (See Abstract ¶0029; Fig. 1).
The system (100) can be used to detect particles within liquid or gas to transport particles to a sample volume; therefore, it is analyzing the quality of a fluid such as air or water.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno.
As to claim 39, Saccomanno teaches the optical detector according to claim 37, in which these claims depend on.
Saccomanno does not explicitly teach having a principal extension dimension of less than 10 mm. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “having a principal extension dimension of less than 10 mm,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is common in the art of optical analysis of particles, molecules, etc. wherein the detector has a particular extension dimension; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed dimension.
Further, the differences in the principal extension dimension will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.

The advantage of this inclusion is accurately detect a particle traveling through a sample under test. 

Allowable Subject Matter
Claims 24-36, 38, and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 24, Even though Saccomanno teaches the optical detector of claim 23, it does not teach alone or in combination wherein said each angular filtering device comprises an optical entry having a numerical aperture smaller than a numerical aperture of the photodetector with which said each angular filtering device is associated.
Claims 25-36 are also objected due to their dependency of claim 24.
As to claim 38, Even though Saccomanno teaches the optical detector of claim 37, it does not teach alone or in combination wherein the light source is isotropic and the detector further comprises a device configured to form an incident beam associated with the light source and having an optical exit, and to form, at the optical exit, a beam of incident light rays having an aperture angle of less than 30°.
As to claim 41, Even though Saccomanno teaches the optical detector of claim 23, it does not teach alone or in combination method for manufacturing an optical detector comprising providing a substrate, defining on one face of the substrate angular 
Claims 42-44 are also objected due to their dependency of claim 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMAR H NIXON/           Examiner, Art Unit 2886                                                                                                                                                                                             




/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886